Title: Thomas Jefferson to Patrick Gibson, 15 March 1818
From: Jefferson, Thomas
To: Gibson, Patrick


                    
                        Dear Sir
                        Monticello
Mar. 15. 18.
                    
                    Your’s of the 11th came to hand last night only, and we have no mail setting out for Richmond until the 17th. I am sorry for this lapse, and had I known that unstamped paper (as that you inclose) would do, I would have prevented it. I now return you the two notes signed, and as I shall go to Bedford the 2d week of April and not be back till the first week in May, I inclosed inclose a renewal in the US. bank for May also. with respect to my flour, I must leave the time of sale to yourself entirely, not only because you can judge best on the spot, both as to the present & future prospect, but because my draughts may require earlier sales. I expect daily now to be called on for that of about 800.D. which I mentioned to you in mine of Feb. 18. and since that date have drawn on you for 498.D. in favor of James Leitch. there are about 30. Bar. of flour from Bedford & 10 of crop flour from this place still to go down. Yancey has still about 7000. ℔ tobo to sell & to remit you the note of the purchaser. I repeat my salutations of friendship and respect.
                    Th: Jefferson
                